 

Exhibit 10.2

 

SEVERANCE AND CONSULTING AGREEMENT AND GENERAL RELEASE

 

This Severance and Consulting Agreement and General Release (this “Agreement” or
this “Agreement and General Release”), dated January 29, 2020, is entered into
by James Early (“Executive”) and Interpace Biosciences, Inc. (the “Company”).
Executive and the Company are jointly referred to in this Agreement as the
“Parties” and both individually referred to in this Agreement as a “Party.”

 

1. Termination of Employment. The Parties acknowledge and agree that Executive’s
employment with the Company and its affiliates will terminate on January 29,
2020 (the “Employment Termination Date”) and that such termination of employment
will not constitute a “separation from service” under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) due to the Executive’s
engagement as a consultant by the Company pursuant to Section 2. Irrespective of
whether Executive signs this Agreement, (a) to the extent unpaid, Company shall
pay Executive on the first payroll date following the Employment Termination
Date for Executive’s accrued salary and accrued and unused PTO days through the
Employment Termination Date, and (b) Executive shall be entitled to retain
possession of his laptop computer, monitor, cell phone and iPad. Executive’s
participation in the Company’s group health insurance plan will end on the
Employment Termination Date, and to the extent provided by COBRA and by the
Company’s current group health insurance policies, Executive will be eligible to
continue Executive’s group health insurance benefits at Executive’s own expense.
Upon the Employment Termination Date, (i) the Company shall cause Executive’s
outstanding restricted stock unit awards to vest in full as of such date and
(ii) the Company shall grant to Executive a new award of 5,000 restricted stock
units under the Company’s 2019 Equity Incentive Plan (the “Plan”), subject to
the terms and conditions of the Plan and an applicable award agreement, which
shall be eligible to vest in full on the six-month anniversary of the Employment
Termination Date, subject to Executive’s continuous service with the Company
through such vesting date. With respect to Executive’s equity awards outstanding
on the Employment Termination Date, notwithstanding anything in the Company’s
equity incentive plans or the applicable equity award agreements to the
contrary: (i) such equity awards shall remain eligible to vest in accordance
with their terms based on Executive’s continued service during the Consulting
Term (as defined below), and (ii) any such equity awards that are stock options
that are vested on the Consulting Termination Date (as defined below) shall
remain exercisable through the 90th day following the Consulting Termination
Date (or, if earlier, the stated term of the applicable stock option).

 



   

 

 

2. Consulting Services.

 

  i. During the Consulting Term, Executive shall provide certain consulting
services (the “Services”) by means of his consulting firm, Early Financial
Consulting, LLC, to the Company as the Company’s Chief Executive Officer, Chief
Financial Officer and/or other senior management employees of the Company may
from time to time request and deem appropriate, including, but not limited to
finance and accounting services. While working at a site other than the
Company’s offices, Executive will be responsible for providing its own supplies
and office equipment. Executive represents and warrants that it has the skill,
expertise, and experience to perform the Services in accordance with all
applicable laws.         ii. In consideration of Executive’s expertise related
to the Services, Executive’s acceptance of this Agreement, and of Executive’s
performance of the Services as set forth herein, the Company shall pay the
Executive by means of his consulting firm, Early Financial Consulting, LLC, an
hourly fee of $350; provided, however, that the maximum aggregate fees payable
by the Company to Executive for the Services pursuant to this Section 2 shall in
no event exceed an aggregate total of $210,000. The Parties agree that the
estimated number of hours of Services is up to 100 per month, for a period of up
to six (6) months, subject to the Company’s need in its discretion. Invoices for
Services (cash compensated) and expenses will be submitted by the Executive to
the Company on a regular but no less than weekly basis and shall clearly
identify the Executive’s business name, address, and Federal Tax ID Number. The
Company will pay such invoices within 15 days upon receipt of invoice. The
Company will not withhold any federal, state or local income, Social Security,
unemployment or other taxes on account of payments to the Executive hereunder,
but will remit the full amount of such payments to Executive and report them on
IRS Form 1099. Reasonable expenses incurred by Executive in the course of
performing the Services shall be reimbursed by the Company upon receipt and
submission of evidence satisfactory to the Company, of the incurrence and
purpose of each such expense and otherwise in accordance with the Company’s
expense substantiation policy. Any line item expense of more than $1,500 will
need prior Company approval.         iii. It is understood and agreed that the
Executive’s performance of the Services are as an independent contractor and not
an employee of the Company, and the manner and means of the Executive’s
provision of the Services will be under the Executive’s direction and control.
Neither the Executive nor the Company shall make any commitments or create any
obligations in the name of the other. Executive shall have no authority to bind
the Company or assume any obligations or liabilities of any nature for or on
behalf of the Company and the Executive will not have, and will not represent to
third parties as having, actual or apparent power or authority to do or take any
action for or on behalf of the Company as its agent or representative. Neither
the Company nor any the Company entity shall provide to the Executive any
employee benefits, including without limitation any medical, dental, pension,
retirement, savings or insurance benefits which may be provided to employees of
the Company or of any Company entity. Executive agrees to timely deposit all
taxes required to be paid with respect to fees paid to it for the performance of
the Services, and will indemnify the Company from all claims, interest or
penalties relating to taxes due with respect to the fees provided by the Company
to Executive. If requested, Executive agrees to promptly complete and deliver to
the Company and execute IRS form 4669 (Statement of Payments Received) with
respect to any amount payable hereunder.

 



   

 

 

  iv. The term of the Services (the “Consulting Term”) shall commence on the
Employment Termination Date and shall terminate six (6) months thereafter or
upon such later date as may be mutually agreed upon by the Parties (the date on
which the Consulting Term terminates, the “Consulting Termination Date”).
Notwithstanding the foregoing, (x) the Company may terminate the Consulting Term
prior to the end of the Consulting Term immediately upon written notice of
termination for Cause (as defined below); provided that the Company shall pay
the Executive’s fees through the date of delivery of such notice, (y) the
Company or the Executive may terminate the Consulting Term prior to the end of
the Consulting Term upon thirty (30) days prior written notice to the other
party; provided that upon such notice by Executive, the Company in its sole
discretion may immediately terminate the Consulting Term; provided further that
the Company shall pay the Executive’s fee for the duration of such notice
period, and (z) the Consulting Term shall terminate automatically and without
any written notice upon the death or disability of Executive which renders
Executive incapable of performing Executive’s duties hereunder. For purposes of
this Agreement, “Cause” shall mean the Executive’s (i) negligence or willful
misconduct in the performance of the Services; (ii) engagement in any felonious
acts or other acts showing dishonesty or moral turpitude; or (iii) breach of any
restrictive covenant set forth in any written agreement between Executive and
the Company.

 

3. Post-Consulting Severance Benefits. If Executive: (i) timely signs and return
this Agreement to the Company; (ii) complies fully with Executive’s obligations
hereunder; and (iii) following the Consulting Termination Date, executes and
returns to the Company a Severance Agreement and General Release acceptable to
the Company (the “Post-Consulting Release”), which becomes effective within 60
days following the Consulting Termination Date, then the Company will provide
Executive with the following severance payments and benefits:

 

  i. An amount equal to one hundred and thirty-one thousand eight hundred and
seventy-five dollars ($131,875) (which amount, for the avoidance of doubt, is
equal to 50% of Executive’s annual base salary in effect on the Employment
Termination Date), payable in monthly installments over the six-month period
following the Consulting Termination Date.

 



   

 

 

  ii. If Executive properly and timely elects to continue health and dental
coverage under the Company’s plan in accordance with the continuation
requirements of COBRA, payment for the cost of the premiums for such coverages
for Executive for a six (6) month period beginning on the Consulting Termination
Date, or if earlier, through the date on which Executive becomes eligible for
other group health coverage in connection with new employment.

 

Executive understands and agrees that he is not entitled to any severance money
or benefits, other than those offered in accordance with the terms of this
Agreement. Subject to Section 4 below and/or as otherwise provided by this
Agreement, the severance payments and benefits offered pursuant to this Section
3 will only be paid or provided if the Post-Consulting Release becomes effective
and within 60 days of the Consulting Termination Date. The severance payments
and benefits will commence when the Post-Consulting Release becomes effective.
Notwithstanding the foregoing, if the 60 day period following the Consulting
Termination Date ends in a calendar year after the year in which the Consulting
Termination Date occurs, the severance payments and benefits shall be made no
earlier than the first day of such later calendar year.

 

4. Delay of Payment to Comply with Section 409A. Notwithstanding anything herein
to the contrary, if on the Consulting Termination Date Executive is a “specified
employee” within the meaning of Section 409A (as defined below) and the
regulations promulgated thereunder, then if and to the extent required in order
to avoid the imposition on Executive of any excise tax under Section 409A, the
Company shall delay the commencement of Executive’s severance payments (without
any reduction) by a period of six (6) months after the Consulting Termination
Date. Any payments that would have been paid during such six (6) month period
but for the provisions of the preceding sentence shall be paid in a lump sum to
Executive six (6) months and one (1) day after the Consulting Termination Date.
The 6-month payment delay requirement of this Section 4 shall apply only to the
extent that the payments under Section 3 are subject to Section 409A.

 



   

 

 

5. 409A Compliance. The following rules shall apply, to the extent necessary,
with respect to distribution of the payments and benefits, if any, to be
provided to Executive under this Agreement. This Agreement is intended to comply
with or be exempt from Section 409A of the Code (“Section 409A”) and the Parties
hereto agree to interpret, apply and administer this Agreement in the least
restrictive manner necessary to comply therewith and without resulting in any
increase in the amounts owed hereunder by the Company. Subject to the provisions
in this Section 5, the severance payments and benefits pursuant to this
Agreement shall begin only upon the date of Executive’s “separation from
service”. It is intended that each installment of the severance payments and
benefits provided under this Agreement, if any, shall be treated as a separate
“payment” for purposes of Section 409A. All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (i) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (ii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iii) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit. Notwithstanding anything
herein to the contrary, the Company shall have no liability to Executive or to
any other person if the payments and benefits provided in this Agreement that
are intended to be exempt from or compliant with Section 409A are not so exempt
or compliant.

 

6. Taxes. The Company may withhold from any amounts payable under this Agreement
such federal, state or local income taxes as may be appropriate.

 

7. Executive’s General Release of Claims. In exchange for the payments and
benefits described in this Agreement, Executive knowingly and voluntarily
releases the Company and its parent corporations, affiliates, subsidiaries,
divisions, predecessors, insurers, successors and assigns, and their current and
former employees, attorneys, officers, directors, shareholders, agents,
representatives and employee benefit plans and programs and their administrators
and fiduciaries (collectively referred to in this Agreement and General Release
as the “Released Parties”), from any and all claims, known and unknown,
resulting from anything which has happened up to the date Executive signs this
Agreement, including any claim for attorneys’ fees, relating to or arising out
of Executive’s employment with the Company. For purposes of this release,
“Executive” includes Executive and his heirs and legal representatives.

 

Without limiting the release in the prior paragraph in any way, Executive
expressly waives and releases all claims relating to or arising out of any
conduct of the Released Parties with respect to Executive’s employment with the
Company and/or any other aspect of Executive’s employment with the Company and
Executive’s termination of employment, including, but not limited to all claims
under:

 

  ● The Age Discrimination in Employment Act;         ● The National Labor
Relations Act;         ● Title VII of the Civil Rights Act;         ● Sections
1981 through 1988 of Title 42 of the United States Code;         ● The Employee
Retirement Income Security Act (except for any vested benefits under any tax
qualified benefit plan);

 



   

 

 

  ● The Genetic Information Nondiscrimination Act;         ● The Immigration
Reform and Control Act;         ● The Americans with Disabilities Act;         ●
The Occupational Safety and Health Act;         ● The Workers Adjustment and
Retraining Notification Act;         ● The Fair Credit Reporting Act;         ●
The Family and Medical Leave Act;         ● The Equal Pay Act;         ● The
Uniformed Services Employment and Reemployment Rights Act;         ● Employee
Polygraph Protection Act;         ● The Employee (whistleblower) civil
protection provisions of the Corporate and Criminal Fraud Accountability Act
(Sarbanes-Oxley Act);         ● The New Jersey Law Against Discrimination;      
  ● The New Jersey Civil Rights Act;         ● The New Jersey Family Leave Act;
        ● The Millville Dallas Airmotive Plant Job Loss Notification Act;      
  ● The New Jersey Conscientious Employee Protection Act;         ● The New
Jersey Equal Pay Law;         ● The New Jersey Occupational Safety and Health
Law;         ● The New Jersey Smokers’ Rights Law;         ● The New Jersey
Genetic Privacy Act;         ● The New Jersey Fair Credit Reporting Act;        
● The New Jersey Statutory Provision Regarding Retaliation/Discrimination for
Filing A Workers’ Compensation Claim;         ● The Florida Civil Rights Act;  
      ● The Florida Whistleblower Protection Act;         ● The Florida Workers’
Compensation Retaliation provision;         ● The Florida Minimum Wage Act;    
    ● The Florida Fair Housing Act;         ● other federal, state or local law
equal employment opportunity or other laws, regulations, or ordinances;        
● breach of contract; quasi contract; negligence; interference with
contract/business advantage; fraud; defamation; intentional infliction of
emotional distress;         ● common law wrongful discharge from employment; and
        ● any other duty or obligation of any kind or description to the fullest
extent permissible by law.

 



   

 

 

Executive does not waive or release: (1) his right to enforce or challenge this
Agreement and General Release; (2) any vested rights which Executive may have
under any employer sponsored benefit plan; (3) the right to file any unwaivable
charge or complaint with a government administrative agency (although Executive
does waive and release any right to recover damages in connection with any such
charge or complaint relating to anything which has happened up to the date
Executive signs this Agreement); (4) rights or claims which cannot lawfully be
released; (5) any right to defense or indemnification based upon Executive’s
past conduct within the course and scope of Executive’s duties for the Company
that Executive may have whether based on Company bylaws, state law, or insurance
policy; and (6) rights or claims arising after the date Executive signs this
Agreement.

 

Executive represents that as of the date he signs this Agreement and General
Release, he is unaware of any work related illness or injury. Executive also
acknowledges and agrees that he has fully and timely received all wages,
overtime compensation, bonuses, commissions, benefits, and/or other amounts due
in connection with his employment with and termination from the Company.

 

Executive represents that, as of the date he signs this Agreement, he has not
filed any charge, complaint, claim, or action with any court, organization,
governmental entity, or administrative agency against the Company, or any of the
other Released Parties.

 

8. The Company’s General Release of Claims. In exchange for the mutual promises
contained herein, the Company, and its parent corporations and subsidiaries
knowingly and voluntarily releases Executive and his heirs and legal
representatives from any and all claims, known and unknown, resulting from
anything which has happened up to the date Company signs this Agreement arising
out of Executive’s service to the Company or the termination thereof, including
any claim for attorneys’ fees. The foregoing will not be deemed to release
Executive from claims (a) to enforce this Agreement and General Release, (b)
claims arising from acts or omissions by Executive that would constitute a
crime, or (c) claims that are not known to any member of the Company’s Board of
Directors (provided that a claim will be deemed known if the basis for each
material element of the claim could have been ascertained by the Company’s Board
of Directors prior to the date hereof upon reasonable inquiry).

 

9. Restrictive Covenants and Return of Property. Executive represents that
Executive has not divulged any proprietary or confidential information of the
Company and will remain subject to the confidentiality and other covenants
contained in the Confidential Information, Non-Disclosure, Non-Competition,
Non-Solicitation, and Rights to Intellectual Property Agreement previously
entered into by Executive in favor of the Company (the “Confidential
Information, Non-Disclosure, Non-Competition, Non-Solicitation, and Rights to
Intellectual Property Agreement”), which is incorporated by reference herein.
Executive represents that Executive has returned all of the Company’s property,
documents, and/or any confidential or proprietary information in Executive’s
possession or control. Executive also agrees that Executive is in possession of
all of Executive’s property that Executive had at the Company’s premises and
that the Company is not in possession of any of Executive’s property.

 



   

 

 

10. Governing Law and Interpretation. This Agreement shall be interpreted in
accordance with the laws of the State of New Jersey without regard to principles
of conflicts of laws.

 

11. Severability. Should any provision or part of any provision of this
Agreement be declared illegal, unenforceable, or ineffective in any legal forum,
that provision or part of that provision shall immediately become null and void,
but the rest of this Agreement and General Release will remain in full force and
effect.

 

12. No Admission of Wrongdoing and Attorneys’ Fees. Neither Party, by signing
this Agreement, admits to any wrongdoing or liability to the other. Both
Executive and the Company deny any wrongdoing or liability. The Parties shall
each bear their own attorneys’ fees and/or expenses incurred in connection with
this Agreement and no Party shall be deemed a prevailing Party for any purpose.

 

13. Amendment. This Agreement may not be modified, altered or changed except in
writing and signed by both Executive and the Company.

 

14. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between Executive and the Company with respect to the subject matter
hereof. This Agreement and General Release supersedes and replaces any and all
prior agreements or understandings between Executive and the Company, except the
Confidentiality, Non-Competition, and Non-Solicitation Agreement which shall
survive and continue to remain in full force and effect. Executive acknowledges
that Executive has not relied on any representations, promises, or agreements of
any kind made to Executive in connection with Executive’s decision to accept
this Agreement and General Release, except for those set forth in this Agreement
and General Release.

 

15. Representation by Counsel. Executive acknowledges that he has had ample time
and opportunity to consult with the attorney of his choice in connection with
his execution of this Agreement if he elected to do so; that he has carefully
read and fully understands all of the provisions of this Agreement; and that he
has had adequate time to review this Agreement and the General Release contained
in this Agreement.

 

16. Agreement is Joint Product. The Parties acknowledge that this Agreement is a
joint product and shall not be construed for or against any Party on the ground
of sole authorship. This Agreement may be executed in multiple originals, each
of which shall be considered an original instrument, but all of which shall
constitute one agreement, and shall bind the Parties hereto and their
successors, heirs, assigns, and legal representatives.

 



   

 

 

17. Counterparts. This Agreement may be executed in counterparts, each being
deemed an original document. This Agreement shall be binding upon the execution
and delivery by facsimile or email by all Parties to this Agreement as if the
same were manually executed and delivered by such Parties. The Parties agree to
promptly deliver to each other original executed counterparts of this Agreement.

 

18. Assignment. Neither Party may assign such Party’s rights or obligations
hereunder without the prior written consent of the other Party.

 

19. No Waiver. No waiver by any Party hereto of any breach of this Agreement by
any other Party shall operate or be construed as a waiver of any other or
subsequent breach.

 

20. Non-Disparagement. Executive agrees that he will not make any defamatory
remarks about the Company or its officers, directors, employees, or predecessor
or successor corporations. Similarly, the Company (meaning, solely for this
purpose, the executive officers and directors of the Company and other persons
authorized to make official communications on behalf of the Company) will not
make any defamatory remarks about Executive. Notwithstanding the foregoing, in
no event will any legally required disclosure or action be deemed to violate
this paragraph, regardless of the content of such disclosure or the nature of
such action.

 

[signature page follows]

 

   

 

 

EXECUTIVE       /s/ James E Early   James E. Early       Managing Member, Early
Financial Consulting, LLC       Interpace Biosciences, Inc.       /s/ Jack E.
Stover   Jack E. Stover   Chief Executive Officer  

 



   

